
	

114 HR 3478 IH: Luna and Hidalgo Counties Wilderness Study Area Release Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3478
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Pearce introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To release wilderness study areas administered by the Bureau of Land Management in Luna and Hidalgo
			 Counties, New Mexico that are not suitable for wilderness designation from
			 continued management as de facto wilderness areas.
	
	
 1.Short titleThis Act may be cited as the Luna and Hidalgo Counties Wilderness Study Area Release Act of 2015. 2.Release of Bureau of Land Management wilderness study areas previously identified as not suitable for wilderness designation (a)ReleaseCongress finds and directs that the public lands described in subsection (b) have been adequately studied for wilderness designation pursuant to section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782) and are no longer subject to the requirement of subsection (d) of such section pertaining to the management of wilderness study areas in a manner that does not impair the suitability of such areas for preservation as wilderness.
 (b)Covered public landsSubsection (a) applies to public lands in Luna and Hidalgo Counties, New Mexico, administered by the Bureau of Land Management pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) that—
 (1)have not been designated as wilderness by an Act of Congress before the date of the enactment of this Act; and
 (2)have been identified by the Bureau of Land Management before the date of the enactment of this Act as not suitable for wilderness designation.
 (c)Wilderness study areasThe following public lands cited in this subsection shall be released according to subsection (a): (1)Portions of the Big Hatchet Mountains Wilderness Study Area deemed unsuitable by the Bureau of Land Management (reflected in the map dated August 5, 2014).
 (2)Portions of the Gila Lower Box Wilderness Study Area deemed unsuitable by the Bureau of Land Management (reflected in the map dated July 24, 2014).
 (3)Alamo Hueco Mountains Wilderness Study Area (reflected in the map dated August 5, 2014). (4)Blue Creek Wilderness Study Area (reflected in the map dated July 24, 2014).
 (5)Cedar Mountains Wilderness Study Area (reflected in the map dated July 24, 2014). (6)Cooke’s Range Wilderness Study Area (reflected in the map dated June 11, 2014).
 (7)Florida Mountains Wilderness Study Area (reflected in the map dated May 28, 2014). (8)Guadalupe Canyon Wilderness Study Area (reflected in the map dated July 30, 2014).
 (9)Peloncillo Mountains Wilderness Study Area (reflected in the map dated July 24, 2014). (d)ManagementPublic lands identified in subsection (c) and released by subsection (a) shall be managed by the Bureau of Land Management in accordance with the land use plan applicable to the lands developed pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
 (e)ProhibitionThe Secretary of the Interior may not promulgate or issue any systemwide regulation, directive, or order that would direct management of the public lands released by subsection (a) in a manner contrary to the applicable land use plan.
			
